Citation Nr: 1044569	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  03-01 665	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to service connection for an eye disability.  




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to June 2001.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit sought on 
appeal.  The appeal is currently under the jurisdiction of the RO 
in Detroit, Michigan.

The matter on appeal has previously been remanded for further 
development in December 2003, December 2005, April 2008, and May 
2009.  

Moreover, as previously noted in prior remands the Veteran has 
submitted claims of service connection for dental conditions, a 
skin disorder, and depression.  The issues of entitlement to 
service connection for dental conditions, a skin disorder, 
and depression have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, it has been necessary to remand the matter on 
appeal several times to comply with the directives of prior 
remands in order to obtain an adequate examination for the 
Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board has no choice but must once again remand the matter for 
another VA examination.

Throughout the course of the appeal, the Veteran has asserted 
that he has had a floater in his left eye since approximately 
1985.  It appears that the floaters are most prominent after 
prolonged computer usage.  Additionally, the Veteran has 
complained of dry eyes, periodic pains behind his eyes which he 
feels might be sinus related, high ocular pressure, possible 
glaucoma, nausea and dizziness related to peripheral vision 
changes, cataracts, and possible early [retinal] detachment.  

For purposes of entitlement to benefits, the law provides that 
refractive errors of the eyes are congenital or developmental 
defects and are not a disease or injury within the meaning of 
applicable legislation.  In the absence of superimposed disease 
or injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and astigmatism, 
even if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
Thus, VA regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was subjected to 
a superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 
Fed. Reg. 45,711) (Oct. 30, 1990).

The Veteran's service treatment records contain a February 1981 
report of medical examination indicating that the Veteran has 
worn glasses since childhood for defective vision.  In January 
1992, mild blepharitis, a verudiae of the upper right lid, and 
mild pinquecula were found on examination.  April 1999 records 
noted borderline intraocular pressure readings.  In September 
2000, the Veteran complained of right eye pain.  In January 2001, 
the Veteran complained of floaters and flashing lights in the 
left eye.  

A March 2001 VA examination included diagnoses of myopia and 
presbyopia.  In August 2004, the Veteran underwent another VA 
examination conducted by an optometrist.  The diagnosis was no 
ocular abnormalities but his pressure was between borderline 
normal and ocular hypertension.  The December 2005 Board remand 
requested an examination conducted by an ophthalmologist.  During 
October 2006 and January 2009 VA examinations, the diagnosis was 
early cataracts in both eyes.  However, these examinations were 
conducted by an optometrist.  

It appears that after the May 2009 remand and the last 
supplemental statement of the case (SSOC) associated with the 
claims file in September 2009, the Veteran underwent a VA 
examination in December 2009 at the VAMC in Wade Park.  This 
examination was conducted by an ophthalmologist as directed in 
the prior remands.  Following examination, the ophthalmologist 
provided an assessment of history of left eye floater while in 
the military with no classic PVD on examination, however could 
represent a vitreous syneresis cavity or premacular detachment.  
The other assessments were floppy eyelid syndrome, mild palpebral 
conj inflammation, and glaucoma suspect.  Follow up was indicated 
for refractive error, bilateral cataracts, and motion sickness 
which was likely oculovestibular in etiology.  There was a 
notation to consider neurology consultation vs. OTC Antivert.  
The examiner indicated that he had not reviewed the claims file 
but hoped to have it for review in a week.  There is no 
indication that the examiner was able to review the claims file.  

The Board concludes that a remand is necessary for another 
examination.  In this regard, it appears that the VA 
ophthalmologist identified several eye related or potential eye 
related disabilities to include possible vitreous syneresis 
cavity or premacular detachment, glaucoma, bilateral cataracts, 
and motion sickness.  Importantly, the examiner indicated that 
two of these disorders, possible vitreous syneresis cavity or 
premacular detachment and motion sickness, require additional 
follow-up testing to include a possible neurology consultation.  
As noted in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the 
Court stated that VA must ensure that any medical opinion is 
based on sufficient facts or data and it must be clear that the 
examiner has considered all procurable and assembled data by 
obtaining all tests and records that might reasonably illuminate 
the medical analysis.  Further, the examiner did not have the 
benefit of the claims file when conducting the examination.  
Lastly, the examiner did not offer an opinion as to whether it 
was at least as likely as not that any current eye related 
disability was related to the Veteran's in-service symptomatology 
or his military service.  Accordingly, a remand is necessary to 
afford the Veteran an adequate VA examination.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
conducted by an ophthalmologist to evaluate 
his claim for service connection for an eye 
disability.  If possible, the examination 
should be scheduled with the 
ophthalmologist who conducted the 
December
 2009 VA examination, Dr. W.J.R., at the 
Wade Park VAMC.  If necessary, an 
examination should also be scheduled 
with a neurologist as indicated in the 
prior December 2009 VA examination 
report.  A copy of the claims folder and 
this REMAND must be made available to the 
examiner(s) in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, and prior VA 
examinations, the examiner should render any 
relevant diagnoses pertaining to the claim for 
an eye disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current eye disability is causally or 
etiologically related to his symptomatology in 
military service (July 1971 to June 2001) as 
opposed to its being more likely due to some 
other factor or factors.  

The examiner should note the following in-
service findings:  January 1992 mild 
blepharitis, a verudiae of the upper right 
lid, and mild pinquecula; April 1999 
borderline intraocular pressure readings; 
September 2000 right eye pain; and January 
2001 floaters and flashing lights in the left 
eye.  

The Board is particularly interested in 
ascertaining whether the Veteran has a 
confirmed diagnosis of ocular hypertension, 
vitreous syneresis cavity, premacular 
detachment, glaucoma, and motion sickness and 
whether such are related to his military 
service.  The Board is also interested in 
ascertaining whether his December 2009 
diagnoses of floppy eyelid syndrome and 
bilateral cataracts are related to military 
service.  Any follow-up testing or 
examination necessary by another 
specialist determined necessary by the 
examiner or evidence of record should be 
scheduled.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  Thereafter, the AMC/RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO/AMC should 
review the requested examination reports and 
required medical opinions to ensure that they 
are responsive to and in complete compliance 
with the directives of this remand and if it 
is not, the RO/AMC should implement 
corrective procedures.  The Board errs as a 
matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



